In re Randolph Jones, applying for writs of certiorari, prohibition and mandamus. Jefferson Parish. No. 78-2211.
Writ granted. Trial judge ordered to require prosecutor to respond to specific request of defendant by stating whether he has possession of conviction records of Jessie White, complaining witness, and if so, to order state to furnish them to defendant or submit them to the trial judge for a determination as to whether defendant is entitled to this material. See Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963); State v. Harvey, 358 So.2d 1224 (La.1978).
SUMMERS, C. J., dissents.